Appellate rJocket Number: IgSf^^'glS^^E                                                 HFCEIVifD IN

Appellate Case Style:

                        Vs.


                                                                                       ;ac. i m i tfcj]                                    W   kW I V


                                                                                Dt.bra Au-lrev, CisrK
                                                                                                                                 Texarkana, "Texas
                                                                                                                           UebraK. Autrey, Clerk

Amended/corrected statement:                       DOCKETING STATEMENT (Civil)
                                            Appellate Court:
                                       (to be filed in the court of appeals upon perfection of appeal under TRAP 32)




siPerson      Q Organization (choose one)                                     [*f Lead Attorney
                                                                              First Name:           fflJtf$J$j$-':&$W?,w%




Suffix: g
ProSe: @<




                                                                              State:       W®m*Jxfl&'1£'F>-4 Z'P+4. L£BggS
                                                                              Telephone:             F^^ A::V\£g   Q&£Mtjffi@fr

Nature ofCase (Subject matter or type ofcase): ^^^^Wi^^^^^^^^W/Wt/^^^ &fi^'^/^Awir
Date order or judgment signed: [^m^^^^^^^j^H                             Type ofjudgment: ^jgl^^SSIlS^^S^^SSfSS^si
Date notice of appeal filed in trial court: \^^^^^^M^^^^^j}-
If mailed to the trial court clerk, also give the date mailed: ^^l^MWF^^B^^S^
Interlocutory appeal of appealable order: QJ'Yes • No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                  iffYes [g^o
If yes, please specify statutory or other basis on which appeal is accelerated:
m& ^ es •        No           Ifyes, date filed: ^^^^^
Contest filed in trial court:           DYes GH'No                  Ifyes, date filed: P^WH^3,fir>'
Date ruling on contest due:
                                        EMXitifi


Ruling on contest: •        Sustained       •      Overruled       Date of ruling:

                                                                     Page 2 of 7
        fi^hftirtUTjflffi
Has any party to the court'sjudgment filed for protection in bankruptcy which might affect this appeal?    • Yes fR^No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                mm                      Bankruptcy Case Number:




    *>£*£*-                             Were payment arrangements made with clerk?
Middle Name:                                                                                               •Yes QNo ©Indigent
Last Name:
                                                                    (Note: No request required under TRAP 34.5(a),(b))
Suffix:

Address 1:

Address 2 :            __

City:                  WffiSKbm

Telephone:        ^gg^g^ggggg| gxt
Fax:

Email:




Reporter's or Recorder's Record:

Is there a reporter's record?          • Yes [Tf No
Was reporter's record requested?       QYes ©No

Was there a reporter's record electronically recorded? • Yes fT^o
If yes, date requested: ^^^n^y/
If no, date it will be requested: J//J$ft
Were payment arrangements made with the court reporter/court recorder? •Yes [~\ No |7?fridigent




                                                             Page 3 of 7
I I Court Reporter                       •   Court Recorder               (/•fl/K/Vfutf
•    Official                            •   Substitute



First Name:

Middle Name:              ••^SttSfW***"
Last Name:



Address

Address 2:

City:

State:    [[jexas!
Telephone:
Fax:

Email:


    .fimjaofliiitiggilp
Supersedeas bond filed: • Yes [jKNo             Ifyes, date filed:
Will file: • Yes f^No /Vffi


Will you request extraordinary relief(e.g. temporary or ancillary relief) from this Court?         • Yes Ql^No
If yes, briefly state the basis for your request:



RaiM&llTrin'aTiTiell^spW
\w^®^&£m£§
Should this appeal be referred to mediation?
                                                     •    Yes CB'No
If no, please specify:!
Has the case been through an ADR procedure?          QYes •          No
If yes, who was the mediator? ^•HHHBSH^Hitf^y
What type ofADR procedure? JSBBl^SKKMfl
At what stage did the case go through ADR? • Pre-Trial               •    Post-Trial   •   Other
If other, please specify:

Type of case? |^|
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standardfor review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of?        j^lllfi
Summary of relief granted, including amount of moneyjudgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:



                                                                     Page 4 of 7
Attorney's fees (trial):                          pHr£C/ &*pUIH•X|||§gfq^^
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteerappellate
attorneys,                                                                                    /
Doyou want this case to be considered for inclusion in the Pro Bono Program?             ©Yes © No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?    [i_Kes • No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previouslyfiled an affidavitof Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             • Yes S^oT^^^W"
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06povertv.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? L_lYes I I No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




Signatuwof counsel (or pro se party)                                                      Date:




Printed Name: ^fMXjjM^SMfflt^                                                             State Bar No.               mm-^m




Electronic Signature:
    (Optional)




                                                               Page 6 of 7
The undersigned counsel certifies that thL •i-jvkv.ing statement has beenserved on the following leadcounsel for all parties to the trial
court's order or judgment as follows on ^jj^^^^Mi •0&& A^f* deffrfy *S (Ecrjf^ihfj i% PH&hikdfa. TpC.

Signature of counsel (or pro se party)                                   Electronic Signature: §If||J
                                                                                (Optional)

                                                                         State Bar No.:
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the serviceand must
state:

                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:

Manner Served:




If Attorney, Representing Party's Na;i;j. r^.,.




                                                               Page 7 of 7